MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
                                                                                     FILED
      this Memorandum Decision shall not be                                     Nov 14 2018, 9:22 am

      regarded as precedent or cited before any                                      CLERK
                                                                                 Indiana Supreme Court
      court except for the purpose of establishing                                  Court of Appeals
                                                                                      and Tax Court
      the defense of res judicata, collateral
      estoppel, or the law of the case.


      APPELLANT PRO SE                                        ATTORNEYS FOR APPELLEES
      Kevin L. Martin                                         Jamie C. Woods
      Carlisle, Indiana                                       Christopher S. Riley
                                                              Thorne Grodnik, LLP
                                                              Mishawaka, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      Kevin L. Martin,                                        November 14, 2018
      Appellant-Plaintiff,                                    Court of Appeals Case No.
                                                              18A-CT-680
              v.                                              Appeal from the Sullivan Superior
                                                              Court
      Arvil R. Howe and Charles W.                            The Honorable Hugh R. Hunt,
      Lahey,                                                  Judge
      Appellees-Defendants.                                   Trial Court Cause No.
                                                              77D01-1801-CT-15



      Najam, Judge.


                                       Statement of the Case
[1]   Kevin L. Martin brings this interlocutory appeal from the Sullivan Superior

      Court’s order to transfer venue over Martin’s civil complaint against Arvil R.

      Court of Appeals of Indiana | Memorandum Decision 18A-CT-680 | November 14, 2018                   Page 1 of 4
      Howe and Charles W. Lahey to St. Joseph County. Martin raises three issues

      for our review, but we consider only the following issue: whether Martin

      challenges the Sullivan Superior Court’s order to transfer venue. As we

      conclude that Martin has not in fact challenged that order on appeal, and as no

      other issues are properly before us in this interlocutory appeal, we dismiss.


                                   Facts and Procedural History
[2]   Following his conviction and sentence for murder, Martin became an inmate at

      the Wabash Valley Correctional Facility in Sullivan County. There, he filed a

      civil complaint against Howe and Lahey, his trial and appellate counsel,

      respectively, during the criminal proceedings. Howe and Lahey both reside in

      St. Joseph County.


[3]   Howe and Lahey moved to dismiss Martin’s complaint pursuant to Indiana

      Trial Rule 12(B)(3) and to transfer venue to St. Joseph County pursuant to Trial

      Rule 75(A)(1).1 The trial court granted the motion and denied Martin’s

      subsequent motion to reconsider. This appeal ensued.


                                       Discussion and Decision
[4]   Martin brings this interlocutory appeal from the trial court’s order to transfer

      venue. “An appeal from an interlocutory order is not allowed unless

      specifically authorized . . . .” Allstate Ins. Co. v. Scroghan, 801 N.E.2d 191, 193



      1
        Trial Rule 75(A)(1) states that preferred venue for an action lies in the county where “the greater
      percentage of individual defendants included in the complaint reside[.]” There is no question on the record
      here that that county is St. Joseph County.

      Court of Appeals of Indiana | Memorandum Decision 18A-CT-680 | November 14, 2018                  Page 2 of 4
      (Ind. Ct. App. 2004), trans. denied. “The authorization is to be strictly

      construed, and any attempt to perfect an appeal without such authorization

      warrants a dismissal.” Id. Indiana Appellate Rule 14(A)(8) permits

      interlocutory appeals of right following a trial court’s order to transfer venue

      under Trial Rule 75. However, any issues outside the trial court’s ruling on the

      interlocutory order “are unavailable on interlocutory appeal.” Curtis v. State,

      948 N.E.2d 1143, 1147 (Ind. 2011); see, e.g., Baca v. RPM, Inc., 941 N.E.2d 547,

      548 n.1 (Ind. Ct. App. 2011).


[5]   Here, although Martin uses Appellate Rule 14(A)(8) to secure appellate review

      over the trial court’s decision to transfer venue, the entirety of his argument on

      appeal relates to an entirely different order on discovery issues. Martin only

      nominally mentions the order to transfer venue, and even then the entirety of

      his comment on that order is to note that he has simply “appeal[ed] the motion

      to not lose his right to appeal . . . .” Appellant’s Br. at 10. This is no argument

      at all.


[6]   The only issues that Martin may raise in this interlocutory appeal are issues that

      relate to the trial court’s decision to transfer venue. Curtis, 948 N.E.2d at 1147.

      But we must conclude that Martin wholly failed to present an argument

      supported by cogent reasoning as it relates to that decision. See Ind. Appellate

      Rule 46(A)(8). Accordingly, we dismiss Martin’s appeal.


[7]   Dismissed.




      Court of Appeals of Indiana | Memorandum Decision 18A-CT-680 | November 14, 2018   Page 3 of 4
Crone, J., and Pyle, J., concur.




Court of Appeals of Indiana | Memorandum Decision 18A-CT-680 | November 14, 2018   Page 4 of 4